Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on December 20th, 2021, no claims have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-20 are pending for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20180217015 A1) in view of Arms et al. (US 20110285527 A1) and Sommerfeld (US 20010054322 A1).

Baker fails to teach a remote memory within the remote cell assembly.  Arms on the other hand teaches a memory (132) within the assembly of a load cell (Paragraph 85). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Arms teaching with Baker’s teaching in order to successfully store communicative instructions from the base station in the load cell assembly.
Furthermore, Baker modified fails to teach the base station being configured to convert the digital load data into analog voltage data.  Sommerfeld on the other hand teaches an input device 41 such as a keyboard, pointing device (mouse), or the like, allows the user to provide commands to the computer 31. A monitor 43 or other type of output device is further connected to the system bus 37 via a suitable interface and provides feedback to the user. The signals from the load cell 10 can be provided as an input to the computer 31 through an interface 45, including a digital-to-analog converter, or through the removable media of the storage devices 39(Paragraph 19); by stating the signals transmitted from the wirelessly from the load cell originally, it would be obvious to one of ordinary skill in the art that after the digital signals sent form the original load cell is converted back to analog signal at the monitoring computer device, the converted analog signal, will in turn match the original signal(s) from the load cell to further emulate the analog signal to further examine, analyze and calculate any  modulate error(s).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Sommerfeld’s teaching with Baker modified’s teaching in order to minimize inducing higher parasitic current draw on the battery cells by calculating and correcting any modulating errors.
In regards to claim 2, baker modified via Arms teaches one or more digital sensors wherein the remote cell assembly transmits digital measurement data from the one or more digital sensors to the base station; and the base station outputs the digital measurement data (Abstract; Paragraphs 31, 32, 34).
In regards to claim 5, Baker modified teaches digital sensors selected from an accelerometer, a temperature sensor and a tilt sensor by way of a gyroscope (Paragraph 14).
In regards to claim 8, Baker teaches a computer implemented method that comprises a wirelessly pairing a remote load cell monitoring system comprising a remote load cell assembly and a base station (Paragraphs 2, 14).  Baker further teaches  the remote load cell assembly comprising a remote processor(124), a battery (118), a remote transceiver (128), an analog-to –digital converter (126), and a load cell(100) (Paragraph 30).  Baker also teaches the load cell pairing with the base station using a wireless communication protocol (Paragraphs 14), further reading analog voltage data from the load cell and converting the load cell analog voltage data into digital load data (Figure 5A (202)); and transmit the digital load data from the remote load cell assembly to the base station (Figure 5A (212)).  Furthermore, Baker teaches the base station comprising a base processor (152), a base memory (154), a base transceiver (158), and a digital-to analog converter (156) 
Baker fails to teach a remote memory within the remote cell assembly.  Arms on the other hand teaches a memory (132) within the assembly of a load cell (Paragraph 85). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Arms teaching with Baker’s teaching in order to successfully store communicative instructions from the base station in the load cell assembly.
Furthermore, Baker modified fails to teach the base station being configured to convert the digital load data into analog voltage data.  Sommerfeld on the other hand teaches an input device 41 such as a keyboard, pointing device (mouse), or the like, allows the user to provide commands to the computer 31. A monitor 43 or other type of output device is further connected to the system bus 37 via a suitable interface and provides feedback to the user. The signals from the load cell 10 can be provided as an input to the computer 31 through an interface 45, including a digital-to-analog converter, or through the removable media of the storage devices 39(Paragraph 19); by stating the signals transmitted from the wirelessly from the load cell originally, it would be obvious to one of ordinary skill in the art that after the digital signals sent form the original load cell is converted back to analog signal at the monitoring computer device, the converted analog signal, will in turn match the original signal(s) from the load cell to further emulate the analog signal to further examine, analyze and calculate any  modulate error(s).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Sommerfeld’s teaching with Baker modified’s teaching in order to minimize inducing higher parasitic current draw on the battery cells by calculating and correcting any modulating errors.
In regards to claim 9, Baker modified via Arms teaches one or more digital sensors wherein the remote cell assembly transmits digital measurement data from the one or more digital sensors to the base station; and the base station outputs the digital measurement data (Abstract; Paragraphs 31, 32, 34).
In regards to claim 12, Baker modified teaches digital sensors selected from an accelerometer, a temperature sensor and a tilt sensor by way of a gyroscope (Paragraph 14).
In regards to claim 15, Baker teaches a non-transitory computer readable storage medium embodied with software (Paragraph 36) comprising a remote load cell assembly and a base station (Paragraphs 2, 14).  Baker further teaches  the remote load cell assembly comprising a remote processor(124), a battery (118), a remote transceiver (128), an analog-to –digital converter (126), and a load cell(100) (Paragraph 30).  Baker also teaches the load cell pairing with the base station using a wireless communication protocol (Paragraphs 14), further reading analog voltage data from the load cell and converting the load cell analog voltage data into digital load data (Figure 5A (202)); and transmit the digital load data from the remote load cell assembly to the base station (Figure 5A (212)).  Furthermore, Baker teaches the base station comprising a base processor (152), a base memory (154), a base transceiver (158), and a digital-to analog converter (156) 
Baker fails to teach a remote memory within the remote cell assembly.  Arms on the other hand teaches a memory (132) within the assembly of a load cell (Paragraph 85). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Arms teaching 
Furthermore, Baker modified fails to teach the base station being configured to convert the digital load data into analog voltage data.  Sommerfeld on the other hand teaches an input device 41 such as a keyboard, pointing device (mouse), or the like, allows the user to provide commands to the computer 31. A monitor 43 or other type of output device is further connected to the system bus 37 via a suitable interface and provides feedback to the user. The signals from the load cell 10 can be provided as an input to the computer 31 through an interface 45, including a digital-to-analog converter, or through the removable media of the storage devices 39(Paragraph 19); by stating the signals transmitted from the wirelessly from the load cell originally, it would be obvious to one of ordinary skill in the art that after the digital signals sent form the original load cell is converted back to analog signal at the monitoring computer device, the converted analog signal, will in turn match the original signal(s) from the load cell to further emulate the analog signal to further examine, analyze and calculate any  modulate error(s).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Sommerfeld’s teaching with Baker modified’s teaching in order to minimize inducing higher parasitic current draw on the battery cells by calculating and correcting any modulating errors.
In regards to claim 16, baker modified via Arms teaches one or more digital sensors wherein the remote cell assembly transmits digital measurement data from the one or more digital sensors to the base station; and the base station outputs the digital measurement data (Abstract; Paragraphs 31, 32, 34).
In regards to claim 19, Baker modified teaches digital sensors selected from an accelerometer, a temperature sensor and a tilt sensor by way of a gyroscope (Paragraph 14).

Claims 3, 4, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20180217015 A1) in view of Arms et al. (US 20110285527 A1) and Sommerfeld (US 20010054322 A1) as applied to claim 1, 9, 15 above, and further in view of Arms et al. (US 20080047363 A1).

In regards to claim 4, Baker modified via Arms teaches the remote load cell assembly transmits battery voltage data from the one or more digital sensors to the base station; the base processor estimates remaining battery life using battery voltage data; and the base station outputs the estimated remaining battery life (Paragraphs 140-141).  
In regards to claim 10, Baker modified the remote processor deactivates the remote transceiver, analog-to-digital converter, load cell, and one or more digital sensors after the remote load cell assembly transmits the digital load data from the remote load cell assembly to the base station to conserve battery charge.  Arms teaches the deactivating sensors in a load cell to conserve battery power of the device (Paragraph 141).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Arms teaching with Baker modified’s teaching in order to effectively powering down sensor electronics to conserve battery power.
In regards to claim 11, Baker modified via Arms teaches the remote load cell assembly transmits battery voltage data from the one or more digital sensors to the base station; the base processor estimates remaining battery life using battery voltage data; and the base station outputs the estimated remaining battery life (Paragraphs 140-141).  
In regards to claim 17, Baker modified the remote processor deactivates the remote transceiver, analog-to-digital converter, load cell, and one or more digital sensors after the remote load cell assembly transmits the digital load data from the remote load cell assembly to the base station to conserve battery charge.  Arms teaches the deactivating sensors in a load cell to conserve battery power of the device (Paragraph 141).  It would have been obvious to a person of ordinary skill in the art before the effective 
In regards to claim 18, Baker modified via Arms teaches the remote load cell assembly transmits battery voltage data from the one or more digital sensors to the base station; the base processor estimates remaining battery life using battery voltage data; and the base station outputs the estimated remaining battery life (Paragraphs 140-141).  

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20180217015 A1) in view of Arms et al. (US 20110285527 A1) and Sommerfeld (US 20010054322 A1) as applied to claim 1, 9, 15  above, and further in view of Raj et al. (US 20180205417 A1).
In regards to claim 6, Baker modified via Arms teaches the wireless communication protocol comprising one or more communication protocols selected from the list of a Bluetooth wireless protocol (Paragraph 144).  Baker modified fails to teach the wireless communication protocol being Enhanced Shock Burst wireless data packet protocol.  Raj on the other hand teaches the wireless communication protocol comprising one or more communication protocols selected from the list of ZigBee wireless protocol (Paragraph 27) and Enhanced Shock Burst wireless data packet protocol (Paragraph 53, 59).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Raj’s teaching with Baker modified’s teaching in order to have multiple channels of communication between the load cell and the base station.
In regards to claim 13, Baker modified via Arms teaches the wireless communication protocol comprising one or more communication protocols selected from the list of a Bluetooth wireless protocol (Paragraph 144).  Baker modified fails to teach the wireless communication protocol being Enhanced Shock Burst wireless data packet protocol.  Raj on the other hand teaches the wireless communication protocol comprising one or more communication protocols selected from the list of ZigBee wireless protocol (Paragraph 27) and Enhanced Shock Burst wireless data packet protocol (Paragraph 53, 59).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Raj’s teaching with Baker modified’s teaching in order to have multiple channels of communication between the load cell and the base station.
.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20180217015 A1) in view of Arms et al. (US 20110285527 A1) and Sommerfeld et al. (US 20010054322 A1) as applied to claims 1, 9 above, and further in view of Schaefer et al. (US 20140093751 A1).
In regards to claim 7, Baker modified fails to teach the remote load cell assembly is configured to operate in a hazardous environment selected from the list of a hazardous gas environment, a hazardous vapor and a hazardous mist environment.  Schaefer on the other hand teaches the load cell assembly is configured to operate in a hazardous environment selected from the list of a hazardous gas environment (hydrogen fluoride), a hazardous vapor (water) and a hazardous mist environment (sulfates).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Schaefer’s teaching with Baker modified’s teaching in order to monitor the presence of hazardous materials with in the operating cell loads environment. 
In regards to claim 14, Baker modified fails to teach the remote load cell assembly is configured to operate in a hazardous environment selected from the list of a hazardous gas environment, a hazardous vapor and a hazardous mist environment.  Schaefer on the other hand teaches the load cell assembly is configured to operate in a hazardous environment selected from the list of a hazardous gas environment (hydrogen fluoride), a hazardous vapor (water) and a hazardous mist environment (sulfates).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention 


Response to Arguments
Examiner acknowledges applicant’s amendments and has addressed under new grounds of rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                  
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685